 In the Matter of AMERICAN FRANCE LINE et al. (AMERICAN SCANTICLINE, INC.)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVES.February 17,1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.The Direction of Elections directed that elec-tions by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by 52 named companies, includingAmerican Scantic Line, Inc., New York City.By a SupplementalDecision and Direction of Elections, issued September 17, 1937, simi-lar elections were directed to be held in nine additional companies.Supplemental or amended decisions have also been issued in this caseOn August 16, September 11, and November 10, 1937, dealing withvarious matters which need not be set forth in detail here.Pursuant to.these decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by American Scantic Line, Inc.On Feb-ruary 3, 1938, the said Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------------387Total number of ballots cast-------------------------------------367Total number of votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American FederationofLabor-----------------------------------------------------7Total number of votes in favor of National Maritime Union of Amer-ica, affiliated with the Committee foi Industrial Organization____325358 DECISIONS AND ORDERS359Total number of votes in favor of neither organization____________18Total number of blank ballots___________________________________3Total number of void ballots____________________________________7Total number of challenged ballots_______________________________7By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series,1, as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,.affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in the-deck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and junior-engineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by American Scantic Line, Inc., New York City, as,their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, National Maritime Unionof America, affiliated with the Committee for Industrial Organiza-tion, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.80535-38-24